Case 8:20-cv-01497-WFJ-JSS Document 34 Filed 01/28/21 Page 1 of 6 PageID 617




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

AL-ROB CORPORATION; BANTOCK
ENTERPRISES, LLC; BLUE DIAMOND
DOLLS, INC.; FANTASYLAND ADULT
CENTER OF FLORIDA, INC., et. al.,

                     Plaintiffs,
v.                                             Case No. 8:20-cv-1497-WFJ-JSS

UNITED STATES SMALL BUSINESS
ADMINISTRATION; JOVITA CARRANZA
in her official capacity as Administrator of
the U.S. Small Business Administration, et. al.,

                 Defendants.
______________________________________/

             ORDER DENYING PRELIMINARY INJUNCTION

      This matter came before the Court upon the Plaintiffs’ motion for

preliminary injunction, Doc. 25. The Court has carefully reviewed the verified

second amended complaint, Doc. 13, as well as the briefs and materials submitted

by both parties concerning the motion for preliminary injunction, Docs. 25, 29, 31,

and 32. The parties ably presented oral argument to the Court on January 20, 2021.

The Court concludes that under the controlling statute and case law, injunctive

relief is not available against the Small Business Administration or its

administrator.
Case 8:20-cv-01497-WFJ-JSS Document 34 Filed 01/28/21 Page 2 of 6 PageID 618




          Plaintiffs operate several adult businesses they describe as “gentlemen’s

clubs” or “adult bookstores.” Doc. 13 at 10. On these premises nude and partially-

nude erotic entertainment occurs, and adult-oriented items may be offered for sale.

There is no indication in this record that Plaintiffs operate illegally. Doc. 13 at 3–4.

          During the COVID-19 emergency, the President and Congress collaborated

to enact the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act.

Doc. 13 at 5. Part of this Act provides a “paycheck protection program” (“PPP”),

which enables small businesses to obtain very favorable payroll-type loans that

under certain circumstances may be forgiven. The CARES Act delegates to the

Small Business Administration (“SBA”) the authority to carry out the PPP. 15

U.S.C. § 636(a)(36)(F)(ii).

          In furtherance of its delegated authority, the SBA issued regulations for the

PPP that included a preexisting SBA regulation, 13 C.F.R. § 120.110(p). That

regulation disqualifies from consideration for SBA loans those businesses which

“[p]resent live performances of a sexual nature[,] or [d]erive directly or indirectly

more than de minimis gross revenue through the sale of products or services, or the

presentation of any depiction or display, of a prurient sexual nature.” Id. The

Plaintiffs’ businesses fall into this category as this regulation has been applied,1



1
    Plaintiffs assert their businesses do not offer prurient products or services.


                                                     2
Case 8:20-cv-01497-WFJ-JSS Document 34 Filed 01/28/21 Page 3 of 6 PageID 619




and by operation of this SBA regulation they have been deemed ineligible to

participate in the PPP.

      Plaintiffs’ second amended complaint brings causes of action asserting

violations of the First Amendment’s Free Speech Clause (Count I) and the Due

Process Clause of the Fifth Amendment (Count II) and a cause of action that seeks

to overturn the above-referenced regulation as exceeding the SBA’s delegated

rulemaking authority (Count III). The instant dispute arises over the Plaintiffs’

motion for a preliminary injunction on all these grounds, Doc. 25. Plaintiffs seek

an injunction ordering Defendants to cease enforcing or utilizing the above-

described SBA regulation (and implementing SBA standard operating procedure)

which in practice bars their adult businesses from submitting PPP loan

applications. Plaintiffs also seek injunctive relief requiring Defendants to

expeditiously notify all SBA lending banks to immediately discontinue using this

offending regulation and to process their PPP loan applications. Plaintiffs further

seek an injunction that the SBA and its lending banks must restore their PPP

applications to the application queue as of the original date of their applications.

Doc. 25 at 25.

      The Court concludes that injunctive relief against the SBA, through its

administrator, is not available. The first place to consult is the Small Business Act,




                                           3
Case 8:20-cv-01497-WFJ-JSS Document 34 Filed 01/28/21 Page 4 of 6 PageID 620




which flatly bars an injunction, in plain English. The Act provides that the SBA

may:

       [S]ue and be sued in any court of record of a State having general
       jurisdiction, or in any United States district court, and jurisdiction is
       conferred upon such district court to determine such controversies
       without regard to the amount in controversy; but no attachment,
       injunction, garnishment, or other similar process, mesne, or final, shall
       be issued against the Administrator or his property.

15 U.S.C. § 634(b)(1).

       This language states plainly that there is no injunctive relief against the SBA

or its administrator. Congress’s plain English should be applied. Controlling

Eleventh Circuit precedent is in accord. Romeo v. United States, 462 F.2d 1036,

1038 (5th Cir. 1972), cert. denied, 410 U.S. 928 (1973); see also Expedient Servs.,

Inc. v. Weaver, 614 F.2d 56 (5th Cir. 1980) (affirming Middle District of Florida—

holding district court lacked authority to enjoin SBA administrator).2

       In a recent case, In re Gateway Radiology Consultants, P.A., 983 F.3d 1239

(11th Cir. 2020), the Eleventh Circuit noted that 15 U.S.C. § 634(b)(1) may bar

injunctive relief; but there the SBA only asserted the statute as a conditional

backup, and the SBA proceeded and won the case on the merits. Id. at 1255 n.7. In




2
 Cases from the former U.S. Fifth Circuit pre-1981 are binding decisional law of the U.S.
Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981).



                                               4
Case 8:20-cv-01497-WFJ-JSS Document 34 Filed 01/28/21 Page 5 of 6 PageID 621




contrast, here the SBA asserted § 634(b)(1) directly, Doc. 29 at 21, and stated at

oral argument that the statute is “binding.”3

       Other circuits have held that injunctive relief against the SBA is precluded

by the statute. In re Hidalgo Cnty. Emergency Serv. Found., 962 F.3d 838, 840–

841 (5th Cir. 2020); J.C. Driskill, Inc. v. Abdnor, 901 F.2d 383, 386 (4th Cir.

1990); Duncan v. Furrow Auction Co., 564 F.2d 1107, 1109 (4th Cir. 1977); Mar

v. Kleppe, 520 F.2d 867, 869 (10th Cir. 1975). Some courts have examined the §

634(b)(1) legislative history and considered policy arguments, and have held that

the statute does not, at least, bar an injunction of the SBA for illegal conduct. See

generally In re Gateway Radiology Consultants, P.A., 616 B.R. 833, 842–45

(Bankr. M.D. Fla. 2020) (discussing cases), vacated in part on other grounds, 983

F.3d 1239 (11th Cir. 2020).

       But resort to such interpretive tools is unnecessary. The undersigned is faced

with a plain-reading statute and binding Eleventh Circuit precedent. The SBA and

its administrator may not be enjoined. The motion is denied.

       DONE AND ORDERED at Tampa, Florida, on January 28, 2021.


3
 This statute would not bind the other listed defendant, the Secretary of the Treasury. He has not
appeared in the case, however, and may not yet be served. In any event, the PPP loan program is
an SBA-run and managed program; it is the SBA rules and SBA conduct that are barring relief
according to Plaintiffs. The SBA Administrator is the necessary and indispensable party against
whom injunctive relief is sought. The Treasury Secretary’s presence or absence here would have
no impact on this ruling.


                                                5
Case 8:20-cv-01497-WFJ-JSS Document 34 Filed 01/28/21 Page 6 of 6 PageID 622




                                   /s/ William F. Jung
                                   WILLIAM F. JUNG
                                   UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                     6
